Citation Nr: 0731714	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

(The issues of entitlement to service connection for 
residuals of a right hip injury and entitlement to an initial 
compensable evaluation for fungal infection of the feet, 
onychomycosis, are the subjects of a separate decision with 
the same docket number). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV) 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1962 to June 1966.

This case was brought to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
October 1998 and December 2002. 

In addition to the issues which have come before the Board as 
part of the current appeal, service connection is now also in 
effect for coronary artery disease, status post myocardial 
infarction with a 3-vessel coronary artery bypass associated 
with diabetes mellitus, rated as 30 percent disabling. 

The case was before the Board in July 2003, when it was 
remanded for additional development and re-adjudication.

The case was again before the Board in November 2005 when the 
Board denied entitlement to service connection for residuals 
of a right hip injury; denied entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus; 
denied entitlement to an initial compensable evaluation for 
fungal infection of the feet, onychomycosis; and denied 
entitlement to an initial compensable evaluation for 
bilateral hearing loss from September 26, 1997, to December 
10, 2002, and in excess of 10 percent on and after December 
11, 2002.  The issue of entitlement to an initial evaluation 
in excess of 10 percent for tinnitus was stayed pursuant to 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  At that time, 
the veteran was represented by DAV.

The veteran and his new representative, a private attorney, 
took the case on the issues on which the Board had rendered a 
decision, to the U.S. Court of Appeals for Veterans Claims 
(the Court).  On June 4, 2007, in accordance with the Joint 
Motion, the Court remanded two issues (to be subject of a 
separate decision), and dismissed the other remaining issues 
(except with regard to tinnitus, which was then still under a 
Department-wide stay and thus had not been part of the appeal 
to the Court).

The veteran's private attorney has made written presentations 
on his behalf in association with the appeal to the Court and 
the Joint Motion.  The DAV also made a written presentation 
on appeal in September 2007.   



FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

II.  Analysis

Service connection for tinnitus was established in a rating 
action by the VARO in October 1998 at which time a 
noncompensable evaluation was initially assigned from the 
date of his claim, September 26, 1997 (at which time a 10 
percent rating was also assigned for the aggregate impact of 
his multiple service-connected disabilities).  In a rating 
action by the VARO in December 2002, a revised 10 percent 
rating was assigned for his tinnitus, with the effective date 
of September 26, 1997, a rating with which he disagreed.  

The VARO denied the veteran's request because under DC 6260 
there was no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

DC 6260 was revised effective June 23, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2.

In Smith, the Court reversed a Board decision which had found 
that, under pre-June 2003 regulations, no more than a single 
10 percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 23, 2003, versions of DC 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.  
The tinnitus issue in the present case was thus stayed at the 
time of the prior Board decision which was taken on appeal to 
the Court. 

In the interim, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, supra.  Citing U.S. 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations is entitled 
to substantial deference by the courts as long as that 
interpretation is not plainly erroneous or inconsistent with 
the regulations.  Id., slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  Thus, the tinnitus 
issue which was part of the veteran's initial appeal to the 
Board, is now ready for a decision by the Board.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based upon 
the law, and not the facts of the case, the claim must be 
denied on the basis of a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


